        Case 6:20-cr-00009-BMM Document 25 Filed 01/06/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

UNITED STATES OF AMERICA,                        CR 20-09-H-BMM

                 Plaintiff,

           vs.                                   FINAL ORDER OF FORFEITURE

CASEY ROBIN KAZIMI,

                 Defendant.



      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court FINDS:

      1.         The United States commenced this action pursuant to 18 U.S.C. §

924(d) and 21 U.S.C. §§ 853 and 881;

      2.         A Preliminary Order of Forfeiture was entered on October 20, 2020;

      3.         All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 924(d) and 21

U.S.C. § 853(n)(1);

      4.         There appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d) and 21 U.S.C. §§ 853 and 881;

      It is therefore ORDERED, DECREED, AND ADJUDGED that:


                                             1
        Case 6:20-cr-00009-BMM Document 25 Filed 01/06/21 Page 2 of 2



       1.    The Motion for Final Order of Forfeiture is GRANTED.

       2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. §§ 853 and 881,

free from the claims of any other party:

      Hi-Point Firearms, Model C9, 9mm caliber semi-automatic pistol, s/n:
       P1832885;

      Bryco Arms, Jennings Nine model, 9mm caliber semi-automatic pistol, s/n:
       obliterated;

      Taurus, Millennium G2 PT111 G2 model, 9mm caliber semi-automatic pistol,
       s/n: TK076961;

      Forty-four (44) rounds of ammunition; and

      Approximately 21 grams of Methamphetamine.

       3.    The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

       Dated this 6th day of January, 2021.




                                           2
